Citation Nr: 1820825	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  07-34 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of actinomycosis, status post right middle and upper lobectomy, (actinomycosis) to include as due to exposure to chemical agents, and to include as secondary to service-connected asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1992 to July 1996 and from February to October 2003.  The Veteran served in the Army Reserves from 1997 to 2003.  The relevant period of ACDUTRA is from May 2002 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this case in June 2011, October 2013, June 2016, February 2016, March 2016 and most recently March 2017, for further development to include an initial review of evidence and statements submitted by the Veteran prior to the issuance of the August 2016 Statement of the Case (SOC), but not considered in the decision.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACTS

1.  The Veteran's residuals of actinomycosis, status post right middle and upper lobectomy condition has not been shown to be etiologically related to service or to a service connected disability.

2.  The probative evidence of record does not show that the Veteran's residuals of actinomycosis, status post right middle and upper lobectomy condition incurred or aggravated during a period of ACDUTRA.

3.  The probative evidence of record does show the Veteran's actinomycosis preexisted a period of ACDUTRA, but did not increase in severity beyond the natural progress of the disease during any period of ACDUTRA; nor that any worsening was caused by a period of ACDUTRA.

CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of actinomycosis, status post right middle and upper lobectomy have not been met.  38 U.S.C. §§ 1110, 5103 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2017).

2.  The Veteran's residuals of actinomycosis, status post right middle and upper lobectomy was not incurred in or aggravated by service.  38 U.S.C. §§ 101, 1110, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  The Veteran was offered an opportunity to testify before the Board, but he declined.  The transcript of the Veteran's testimony before the local Decision review Officer is associated with the claims file.

The Board notes that the Veteran's claim was previously remanded for a VA examination, addendums, VHA advisory medical opinions and addendum completed by a VA pulmonogist.  All reports are associated with the claims file.  The opinions reflect that the VA medical professionals reviewed the Veteran's past medical history, documented his medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and neither the Veteran nor his representative has objected to its adequacy.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service connection for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA) is warranted.  38 U.S.C. § 101 (24) (B); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6(c) (1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C. § 101 (22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C. § 101 (24); 38 C.F.R. § 3.6(a).  INACDUTRA is not defined at "active" service unless the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.

Establishing "Veteran" status based on aggravation during ACDUTRA is explained in Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). "Aggravated" under 38 U.S.C. § 101 (24) has the same meaning as "aggravated" under 38 U.S.C. § 1153  - "a preexisting injury or disease will be considered to have been aggravated by active... service, where there is an increase in disability during such service, unless there is specific finding that the increase is due to the natural progress of the disease." Donnellan, 24 Vet. App. at 172-173.  Proving aggravation must include both elements: 1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease.  See Id.

The Veteran filed his service connection claim in August 2006, which was denied by a January 2007 rating decision.  The Veteran is seeking to establish service connection for residuals of actinomycosis to include as a result of exposure to chemical agents, and to include as secondary to service-connected asthma.  

The Veteran has a June 2002 diagnosis of residuals of actinomycosis (discussed in detail below).  However, the Board finds that the objective evidence fails to link the Veteran's current residuals of actinomycosis condition to his active service.  

The record indicates that the Veteran had a period of ACDUTRA from May 2002 to June 2002.  See Army reserve retirement points in claims file.  The evidence shows he was reactivated to active duty on February 10, 2003, during which time he was noted to be somewhat short of breath.  See September 2003 Medical Evaluation Board.  A Physical Evaluation Board was subsequently conducted which concluded that the Veteran was disqualified from service because of his actinomycosis, status post lobectomy, which they also determined existed prior to service and was not permanently aggravated therein.  

For the sake of clarity, the Board will summarize the relevant facts in this case.  During the Veteran's first period of service, he complained of exercise-induced shortness of breath, which was initially diagnosed as asthma or an upper respiratory infection.  He was subsequently given pulmonary function tests (PFTs), which
confirmed the diagnosis of asthma (moderate airway obstruction).  See STRs dated December 1994 and January 1995.  The Veteran began receiving treatment for asthma during service but continued to experience difficulty breathing and wheezing with exertion.  See STRs dated August 1995, January and May 1996.  At his May 1996 separation examination, the Veteran reported having asthma, although clinical evaluation of his lungs was normal.  Parenthetically, the Board notes that service connection for asthma was established in January 2007.  

In January 2002, the Veteran presented for treatment at his private health care provider for hemoptysis, also reporting having right chest pain and discolored sputum.  At that time, his chest x-ray was also abnormal showing right middle lobe process.  A bronchoscopy was performed in February 2002, which revealed narrowing in the right middle and upper lobes.  In June 2002, the Veteran was hospitalized for further evaluation and testing which revealed pneumonia in the right upper and middle lobes.  The examining physicians determined that surgical resection was indicated and performed a bilobectomoy of the right upper and middle lobes; the pathology from which revealed bronchopneumonia secondary to an actinomycosis infection.  See June 2002 record from Summit Medical Center; records from St. Thomas Medical Center.  Following the bilobectomoy, the Veteran continued to seek treatment for recurring sinus infections and occasional hemoptysis.  See records from St. Thomas Medical Center.  

As noted above, the Veteran is seeking to establish service connection for residuals of actinomycosis.  He has asserted that he contracted the lung disorder as a result of breathing unknown chemical agents while stationed at Fort Leonard Wood.  See Hearing Transcript, p. 6

The Veteran was afforded a VA examination in October 2012.  The VA examiner was specifically requested to provide an opinion regarding direct service connection, service connection as secondary to service-connected asthma, to include causation and aggravation, and whether the actinomycosis existed prior to service and was aggravated therein.  The VA examiner provided an opinion regarding direct service connection and whether the Veteran's service-connected asthma caused his residuals of actinomycosis; however, the examiner did not address the aggravation element of the secondary service connection claim or whether the Veteran's actinomycosis existed prior to service and was aggravated therein.

In addition, the Board's decision found that the rationale provided in support of the negative nexus opinion (regarding direct service connection) is lacking.  Indeed, the October 2012 VA examiner noted that an actinomycosis is most often related to aspiration of oropharyngeal secretions, alcoholism, or poor dentition; however, in this case, the Veteran's actinomycosis was manifested as an infection in his lungs and there is no evidence of the risk factors noted by the examiner.  In light of the deficiencies detailed above, the Board ordered a remand to obtain an addendum report from the 2012 VA examiner.

In December 2014, and March 2015 addendum opinions were provided to the October 2012 VA examination.  The examiner was asked to opine whether the Veteran manifested any residual symptoms or conditions (to include medical evidence showing the Veteran has manifested recurring hemoptysis, discolored sputum, and recurrent infections during the appeal) related to actinomycosis after August 2006 (date VA received the claim)? 

The examiner reported that the Veteran has had surgery with removal of the right upper and middle lobes in 2002 due to his infection with actinomycosis.  He has a permanent loss of lung function due to this.  He has not been shown to have any recurrence of this specific infection.  The examiner opined that the Veteran's respiratory symptoms as noted above are most likely due to his diagnoses of COPD/asthma with acute infections but not including recurrent actinomycosis. Thus, although the Veteran has a diagnosis of residuals of actinomycosis, the opinion suggest that he is not currently experiencing a recurrent infection or symptoms.

The examiner was also asked by the Board to determine if it is at least as likely as not (i.e., probability of 50 percent) that the residuals of actinomycosis had its onset during any period of service or are otherwise related to his active duty service, to include exposure to chemical agents?  The examiner found that there is no medical evidence that the Veteran's actinomycosis or its residuals occurred during his service.  Therefore, the Veteran's actinomycosis or its residuals is less likely than not (less than 50/50 probability) caused by, or a result of his service, had its onset during any period of service or are otherwise related to his active duty service, to include exposure to chemical agents.

Regarding exposure to chemical agents, the record indicates that the Veteran served in the Army Reserves from 1997 to 2003.  Service personnel records show that the Veteran participated in a chemical operations specialist course from November 2001 to March 2002 and from May to June 2002, which coincides with his claim of exposure to chemicals during service.

During the Veteran's November 2008 DRO hearing, he testified that he attended chemical school and was exposed to live chemical agents and required to remove gas mask.

A December 2014 report of contact (VA Form 27-0820) indicated that the Operations Officer of the US Army's Chemical, Biological, Radiological and Nuclear School at Ft. Leonard Wood, where the Veteran received training in 2001 and 2002 was contacted.  The Operations Officer revealed that he is a subject matter expert with twenty years' experience regarding this course and this duty position.  He confirmed that students in the course were exposed to live nerve agent during the live nerve agent exercise that is part of the course, but do not handle any other chemicals and do not participate in a gas chamber exercise.  He stated unequivocally that, in the history of the course, no student has ever had a breech in his protective clothing or mask during the live nerve agent exercise.  Moreover he stated that the students have a blood test before and immediately after the exercise and no student has ever tested positive for the chemicals used.  He further opined that there is no possibility that a student would have been exposed to or inhaled the nerve gas.

The Veteran was afforded a VA examination in October 2012 and the examiner noted that there is insufficient evidence or medical literature to suggest a connection/causation between chemical exposure and the development of actinomycosis.  Furthermore, the February 2016 medical opinion also found that there is no evidence one way or the other to support the contention that nerve agent exposure was an aggravating factor, and stated that an affirmative opinion on that point can be no more than speculative and without support from the medical literature.  However, VA Form27-0820 dated December 2014 documents the phone call with the Army Chemical Corp at Ft. Leonard Wood, who noted that no chemicals are used in the school's curriculum, with exposure to only a live nerve agent and blood tests are done before and after the exercise with no breech of protective equipment in the school's history.  The Veteran states he was exposed to chemical agents without masks protection.  The Board finds the lay statements from the Army Chemical Corp more probative then the statements from the Veteran.  The Army Chemical Corp is a subject matter expert familiar with the curriculum and has twenty years' experience with reasoning for his opinion.  The Board finds that after weighing the Veteran's statements in support of his claim, his statements are not sufficiently credible to establish aggravation of his claimed condition by chemical or nerve agents.

In addition, the Veteran submitted an article that shows a list of symptoms and causes of actinomycosis.  However, the article it is not accompanied by an opinion of any medical expert.  The Board concludes that this information is insufficient to establish the required medical nexus opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  As noted above, a medical opinion of record has been obtained in this case, finding that there is no medical evidence that the Veteran's actinomycosis or its residuals occurred during service.

Although the Veteran currently has a diagnosis of residuals of actinomycosis infection, as noted by the VA examiner, there is no treatment or complaint in the first period of service or within one year of discharge.  The first evidence of actinomycosis is from 2002, six years after the end of his first service.  Furthermore, the evidence of record suggests that the Veteran was not directly exposed to live nerve agents without protection.  As such, there is no medical link between the condition and a period of service to include aggravation of chemical or nerve agents.  In the absence of such a link, the Board finds that direct service connection may not be granted.

III.  Secondary Service Connection 

In January 2007 the Veteran was service connected for an asthma condition effective August 2006.  The rating decision indicated that the Veteran's asthma condition pre-existed his first period of service but was permanently worsened as a result of service.  The December 2014 examiner opined that asthma is not a known cause or risk factor for the development of actinomycosis.  He reported that actinomycosis is an organism commonly found in the throat and mouth in the general population.  

The February 2016 examiner opined that it is less likely than not that
the residuals of the Veteran's actinomycosis were either caused by or a result of his
service-connected asthma.  He reported that there are no generally accepted reasons to invoke asthma as a cause of actinomycosis.  He noted that asthma does not cause lung infections.  The examiner reported that the Veteran was treated with a steroid inhaler as part of his asthma management and in standard prescribed doses, inhaled corticosteroids have a slight but measurable effect on adrenal cortical function, but do not cause immunosuppression.  Additionally, in contrast to the facilitating effect of immune suppression on the development of pulmonary fungal infections, actinomycosis is not more prevalent in the immune suppressed.  In summary, the examiner determined that there is no plausible pathos-physiologic mechanism by which asthma, or the treatment of asthma, would cause actinomycosis.  As such, the weight of the evidence indicates that the Veterans service-connected asthma is not the cause of his actinomycosis condition.

Regarding service-connected asthma and aggravation, the December 2014 examiner opined that there is no medical evidence that the Veteran's asthma has permanently aggravated his residuals of the actinomycosis infection.

In a March 2016 addendum medical opinion, the VA examiner clarified his opinion.  He noted that he implied but did not explicitly state an answer to the question of aggravation.  The VA examiner opined in the addendum that it is less likely than not that the pulmonary actinomycosis was aggravated beyond its natural progression by the Veteran's asthma.  The examiner explained that asthma would not be plausibly expected to aggravate pulmonary actinomycosis beyond its natural progression (while emphasizing that the "natural progression" of the disease is anything but natural and is highly unpredictable).  He reported that asthma is an airways disease whereas pulmonary actinomycosis is a disease of pulmonary parenchyma.  For an acute bacterial infection such as pneumococcal pneumonia, the course of the disease could be complicated by the co-existence of asthma, and the expected mortality rate could be higher.  However, such is not the case for a chronic infection such as actinomycosis.  Actinomycosis is an unusual infection characterized by a relentless progression through soft or osseous tissue, irrespective of tissue planes or compartments.  The impairment of airways by asthma would be expected to have no effect on its course.  As such, the Board finds that the weight of the evidence of record does not show increase in severity of the Veteran's actinomycosis that is proximately due to or the result of his service-connected asthma disability.  38 C.F.R. § 3.310(b).

IV.  Pre-existing Actinomycosis

Regarding residues of actinomycosis preexisting the Veteran's period of active service, the 2016 medical opinion stated that it is at least as likely as not that the actinomycosis pre-existed the ACDUTRA.  The 2016 medical opinion explained that otherwise, it would be necessary to postulate that the right chest pain, productive cough, fever, and middle lobe infiltrate noted in September 2001 represented a separate process.  The examiner stated that while theoretically possible, such a theory is clinically implausible to the point of being untenable.  The examiner found that the Veteran's signs and symptoms of middle lobe infection waxed and waned, but never disappeared.  Thus, his middle lobe actinomycosis was continuously active beginning no later than the autumn of 2001 and prior to the Veteran's period of ACDUTRA.  The Board finds that the weight of the evidence indicates that the Veteran's claimed disability preexisted his ACDUTRA period.

Since, the Board found that the Veteran's actinomycosis was prior to his active service; the Board must also consider whether the Veteran's residues of actinomycosis infection was aggravated beyond its natural progression by service, including physical activity and exposure to a live nerve agent during ACDUTRA.

Regarding the Veteran's claim that his actinomycosis was aggravated during active service.  The 2016 examiner found clearly and unmistakably non-aggravation of the Veteran's actinomycosis during active duty service from February 2003 to October 2003.  He opined that it is less likely than not that the active duty service aggravated the infection.  The examiner explained that available records reflect ongoing treatment with doxycycline based on the suspicion of recurrent actinomycosis despite an inconclusive repeat bronchoscopy near the beginning of the period of service.  He reported that chest imaging showed resolution of abnormalities; that is, there was no documented progression during the period of ACDUTRA.  Thus, the Board finds that although the evidence of record indicates that the Veteran's actinomycosis preexisted his second period of active service, there was no evidence of progression that was not beyond the natural progress of that injury or disease.

Regarding aggravation beyond the natural progression by service, including physical activity and exposure to a live nerve agent during ACDUTRA, the 2014 examiner reported that there is no medical evidence of any permanent increase in the severity of the Veteran's residuals of his actinomycosis infection during his service from 2003.  

The February 2016 examiner also opined that it is less likely than not that the disease was aggravated by service, but acknowledged that pulmonary actinomycosis in a young male is sufficiently uncommon that little can be stated with confidence that pertains to the specific question asked.  However, the examiner reported that it is well-known that pulmonary actinomycosis is a relentless and invasive infection that characteristically behaves as it did in the Veteran, crossing fissure boundaries (in contrast to most pulmonary infections).  He noted that it is difficult or impossible to demonstrate deleterious effects of physical exercise on infectious disease in young otherwise healthy males.  The examiner opined that there is no evidence one way or the other to support the contention that nerve agent exposure was an aggravating factor, and an affirmative opinion on that point can be no more than speculative and without support from the medical literature.

However, as noted above, the Operations Officer of the US Army's Chemical, Biological, Radiological and Nuclear School at Ft. Leonard Wood, where the Veteran received training in 2001 and 2002 provided a statement suggesting that  the Veteran was not actually exposed live nerve agents without protection, and the students were tested before and after each exposure. 

Thus, the Board finds that there is no medical evidence in this case that the Veteran's asthma permanently aggravated the residuals of his actinomycosis infection including physical activity and exposure to a live nerve agent during ACDUTRA.  Moreover, the Veteran was diagnosed with pulmonary actinomycosis in 2002 prior to his active duty service in 2003 and there is no medical evidence of any permanent increase in the severity of the residuals of the actinomycosis infection during his service in 2003.  Accordingly, the Veteran's claim is denied for secondary service connection to include on the basis of aggravation therein is denied.

The Veteran and his wife are acknowledged to be competent to observe and report symptoms, such as shortness of breath.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The connection between the Veteran's in-service shortness of breath and exposure to chemical agents to the residuals of actinomycosis condition during his second period of service, however, is not amenable to lay comment, as neither the Veteran nor his wife appear to have the specialized medical knowledge required to render such an etiological opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) ("[t]he Board is not required to accept all lay statements as definitive proof of a service-connection claim").  

As described, the criteria for service connection have been carefully considered in this case, but the competent evidence of record weighs against service connection.  Accordingly, the Veteran's claim is denied.


ORDER

Service connection for residuals of actinomycosis to include as due to exposure to chemical agents, and to include as secondary to service-connected asthma is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


